DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2017/0094759 A, cited on IDS of 23 July 2020; citations refer to machine translation enclosed with action of 4/27/22), in view of Hoon et al. (KR 2018/0074592 A, cited on IDS of 23 July 2020; citations refer to machine translation enclosed with action of 4/27/22), further in view of Kim et al. (KR 2015/0114277 A, cited in IDS of 23 July 2020; citations refer to machine translation enclosed with action of 4/27/22).
Regarding claim 1, Choi teaches a battery module (“Battery Module”, Title, Abstract) comprising: 
a cell stack structure 100 in which a plurality of battery cells 110 including a first battery cell and a second battery cell neighboring each other are stacked (“The cell assembly 100 may include a plurality of secondary batteries 110”, [0038]; “The plurality of pouch-type secondary batteries 110 may be stacked in one direction,” [0044]; figs. 1-2; each pair of cells, such as the two central cells shown in fig. 6, may be considered to have a first battery cell, e.g. the upper cell with respect to the figure, and a second battery cell, e.g. the lower cell with respect to the figure), 
each of the battery cells 110 including an electrode lead 111, a lead film on the electrode lead and a terrace portion (“Each pouch-type secondary battery may include an electrode lead 111”, [0042]; fig. 6 shows the leads with an exposed portion on the right side with respect to the figure, a central portion with a thin covering, i.e. a film, and a terrace portion on the left side with respect to the figure; fig. 5 shows the entire terrace portion); 
and a bus bar frame assembly 200 combined to at least one side of the cell stack structure 100 and comprising a plurality of lead drawing holes from which the electrode leads 111 are drawn out (“The sensing assembly 200 may be configured to be detachably attached to the cell assembly 100. For example, the sensing assembly 200 includes a hook protrusion, and the cell assembly 100 includes a hook groove in a position and shape corresponding thereto, so that the sensing assembly 200 is hook-coupled to the cell assembly 100”, [0050]; “the sensing assembly 200 may include a sensing bus bar 220 and an insulating housing 210”, [0053], such that the assembly 200 may be considered a bus bar assembly with a frame 210; figs. 4 and 5), 
wherein a first electrode lead of a first polarity included in the first battery cell and a second electrode lead of the first polarity included in the second battery cell are externally drawn out through a same lead drawing hole (“In the insulating housing 210, as indicated by H1, a through hole may be formed so that the electrode lead 111 of the cell assembly 100 penetrates from the inside to the outside.”, [0057]; fig. 6 shows the lead tabs 111 of the center two cells 110 drawn through the same hole, H1; “in order to connect secondary batteries in parallel, electrode leads of the same polarity are connected to each other”, [0008], such that it would be obvious for a person of ordinary skill in the art to make both first and second electrode leads with the same polarity in order to achieve a parallel connection; the first polarity may be either positive or negative),
and wherein the first electrode lead and the second electrode lead are bent in a same direction (fig. 6 shows that the leads 111 of the neighboring center cells are both bent so that they project outward from the battery pack in the same direction),
each electrode lead comprises a first bent portion and a second bent portion (fig. 6 shows that one of the electrode leads has a U-shaped bend such that the beginning of the U on the left side of the figure is the first bent portion and bottom of the U is the second bent portion; fig. 6 also shows that the other of the electrode leads has two bends such that the bend closer to the stack, on the right side with respect to the figure, may be considered a first bent portion, and the bend towards the outside of the stack, on the left side with respect to the figure, may be considered a second bent portion),
and wherein each electrode lead 111 has a first section between a proximal end of the electrode lead 111 and the first bent portion, a second section between the first bent portion and second bent portion and a third section after the second bent portion (see annotated fig. 6 of Choi, below, showing the first section, second section, and third section which are respectively bounded by the first and second bent portions; the proximal end of the electrode lead is on the left side of the figure, where the electrode lead 111 attaches to the cell 110).


    PNG
    media_image1.png
    270
    702
    media_image1.png
    Greyscale

Annotated Figure 6 of Choi
Choi does not teach that the first bent portion is formed on the terrace portion and that the second bent portion is formed in a region where the lead film is formed.  
Kim teaches a battery (“secondary battery”, Title, Abstract) similar to battery cells comprising the stack of Choi. Specifically, Kim teaches that a bent portion is formed on the terrace portion (“the electrode lead 12 applied to the secondary battery 10 according to an embodiment of the present invention includes a sealant 13 and it has a shape that is bent or curved at least twice or more together with the pouch case 14”, [0046]; the portion with the pouch case corresponds to the terrace portion; figs. 5-8).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the first bent portion of Choi by forming it on the terrace portion as taught by Kim. A battery cell with a bent portion in the terrace portion would predictably function like a battery cell without a bend in this location. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
	Hoon teaches a battery module (“Battery Module”, Title, Abstract) with a cell stack (figs. 1-2) and bus bar frame assembly (figs. 3-5). Specifically, Hoon teaches that the battery cells each have an electrode tab 12 with a lead film 125 and a bent portion 121 in the region where the lead film 125 is formed (“the insulating part 125 of the electrode tab 12 is bent to insulate it. A bending part 121 may be formed in the part 125”, [0094]; fig. 6 shows that insulating part 125 is a film formed on the tab lead 12).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the second bent portion of Choi by locating it in the region where the lead film is formed as taught by Hoon. A battery cell with a bent portion in the formed in a region where the lead film is formed would predictably function like a battery cell without a bend in this region. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
	Choi does not teach that the second section is straight. 
	Kim teaches a second section bounded by a first bent portion and a second bent portion, wherein the second section is primarily straight (fig. 7 of Kim shows a V-shaped portion which may be considered a second section since it is bounded by a first bent portion and a second bend portion; the first bent portion is the angle between a first side of the V and the section of the lead proximate to the cell, while the second bent portion is the angle between the second side of the V and the section of the lead which forms an end away from the cell; the V-shaped second section is primarily straight, having two straight sides around a single central bend, the point of the V). 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the second section of Choi by making it primarily straight as taught by Kim. The primarily straight V-shaped second portion of Kim would predictably function like the U-shaped second portion of Choi. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 2, modified Choi teaches the battery module of claim 1, wherein a first bending direction in the first bent portion and a second bending direction in the second bent portion are opposite directions (fig. 6 shows that the second battery cell has a first bent portion which bends upwards with respect to the figure and a second bent portion which bends downwards with respect to the figure, away from the bending direction of the first bend; fig. 6 also shows that the first battery cell has a first bent portion, the beginning of the U on the left side of the figure, which bends downwards with respect to the figure and a second bent portion, the bottom of the U, which bends upwards with respect to the figure).
Regarding claim 3, modified Choi teaches the battery module of claim 2, wherein the first bending direction of the first battery cell is a direction approaching the second battery cell and the second bending direction of the first battery cell is a direction receding from the second battery cell (fig. 6 shows that the first bent portion of the first battery cell, the beginning of the U on the left side of the figure, bends downwards towards the second battery cell; fig. 6 also shows that the second bent portion of the first battery cell, the bottom of the U, bends up and away from the second battery cell).
Regarding claim 4, modified Choi teaches the battery module of claim 3, wherein the first bending direction of the second battery cell is a direction receding from the first battery cell and the second bending direction of the second battery cell is a direction approaching the first battery cell (fig. 6 shows that the first bent portion of the second battery cell bends upwards with respect to the figure, outwards from the battery stack, and thus away from the body of the first battery cell; fig. 6 also shows that the second bent portion of the second battery cell bends back toward the cell stack, including the first battery cell).
Regarding claim 5, modified Choi teaches the battery module of claim 2, wherein the second bent portion of the first battery cell is formed at a location corresponding to the terrace portion of the second battery cell (fig. 6 shows that the second bent portion of the first battery cell, the bottom of the U, is located near the first bent portion of the second battery cell; Choi as modified by Kim such that the first bent portion is in the terrace region would position the second bent portion of the first battery cell near the terrace portion of the second battery cell; alternatively, it would be obvious to a person having ordinary skill in the art to modify Choi since the electrode leads would predictably still function with the bends positioned in this manner, and the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04)).
Regarding claim 6, modified Choi teaches the battery module of claim 2, wherein the second bent portion of the first battery cell is located below the first bent portion of the second battery cell (fig. 6 shows that the second bent portion the first battery cell, the bottom of the U, is slightly to the left of the first bent portion of the second battery cell with respect to the figure of Choi, which corresponds to the relative position of above and below illustrated in the instant application; alternatively, it would be obvious to a person having ordinary skill in the art to modify Choi such that the second bent portion of the first battery cell is located below the first bent portion of the second battery cell, since the electrode leads would predictably still function with the bends positioned in this manner, and the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04)).
Regarding claim 7, modified Choi teaches the battery module of claim 2, wherein the first bent portion of the second battery cell is formed at a location corresponding to the region where the lead film of the first battery cell is formed.  cell (fig. 6 shows that the first bent portion of the second battery cell is located near the second bent portion, the bottom of the U, of the second battery cell; Choi as modified by Kim such that the second bent portion is in the region where the lead film is formed would position the first bent portion of the second battery cell near the lead film section of the first battery cell; alternatively, it would be obvious to a person having ordinary skill in the art to modify Choi since the electrode leads would predictably still function with the bends positioned in this manner, and the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04)).
Regarding claim 8, modified Choi teaches the battery module of claim 2, wherein bending angles of the first bent portion and the second bent portion are 30° to 50° (fig. 6 of Choi shows that the bending angles of the first and second bend portions appear to be in this range; in the case that the bending angles of Choi fall outside this range, it would be obvious to modify the bending angle of Choi such that it falls within the claimed range, since the electrode leads would still predictably function with bending angles in this range. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04)).
Regarding claim 9, modified Choi teaches the battery module of claim 2, wherein bending angles of the first bent portion and the second bent portion are the same (fig. 6 shows that that bending angles of the first bent portion and the second bent portion of the second battery cell appear to be the same; in the case that the bending angles of Choi are different for the second battery cell, as they are for the first, it would be obvious to modify the bending angles of Choi such that the bending angles are the same. The electrode leads would still function predictably, and the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04)).
Regarding claim 10, modified Choi teaches the battery module of claim 1, wherein the first battery cell and the second battery cell each further comprise an electrode lead of a second polarity, and wherein the first polarity is a negative polarity and the second polarity is a positive polarity (“Each pouch-type secondary battery may include an electrode lead 111, and the electrode lead 111 may include a positive electrode lead and a negative electrode lead”, [0042]; “as shown in FIGS. 1 to 3, the secondary battery may be configured in such a way that both the positive electrode lead and the negative electrode lead protrude forward”, [0089], in other words, each cell has a positive lead and a negative lead; if the first polarity is a negative polarity as discussed above in claim 1, then the second and opposite polarity will be a positive polarity).
Regarding claim 11, modified Choi teaches the battery module of claim 1, wherein the first battery cell and the second battery cell each further comprise an electrode lead of a second polarity, and wherein the first polarity is a positive polarity and the second polarity is a negative polarity (“Each pouch-type secondary battery may include an electrode lead 111, and the electrode lead 111 may include a positive electrode lead and a negative electrode lead”, [0042]; “as shown in FIGS. 1 to 3, the secondary battery may be configured in such a way that both the positive electrode lead and the negative electrode lead protrude forward”, [0089], in other words, each cell has a positive lead and a negative lead; if the first polarity is a positive polarity as discussed above in claim 1, then the second and opposite polarity will be a negative polarity).
Regarding claim 12, modified Choi teaches a battery pack comprising a plurality of the battery modules according to claim 1 (“The battery pack according to the present invention may include one or more battery modules according to the present invention”, [0130]). 
Regarding claim 13, modified Choi teaches a vehicle comprising the battery pack according to claim 12 (“The battery module according to the present invention may be applied to a vehicle such as an electric vehicle or a hybrid vehicle. That is, the vehicle according to the present invention may include the battery module according to the present invention”, [0131]).
Regarding claim 14, modified Choi teaches the battery module of claim 1, 
wherein each battery cell 110 has a first end and a second end and an axis extending from the first end to the second end (fig. 2 of Choi shows that cells 110 have a first end and a second end, such that each cell may be considered to have an axis extending from the first end to the second end; figs. 5 and 6 of Choi shows one of the ends of the cell 110 such that the axis extends in a horizontal direction with respect to the figure),
and wherein the first section is parallel to the axis (figs. 5 and 6 of Choi show that the first section extends in a horizontal direction with respect to the figure, which makes it parallel with the cell axis; see also annotated figure 6 of Choi, above).
In another embodiment, Choi teaches that the third section is at an angle to the axis (fig. 7 of Choi shows that the third section containing the end of the electrode is bent downwards with respect to the figure, at an angle to the axis which extends in a horizontal direction with respect to the figure; see [0078] and [0079] of Choi).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the embodiment of Choi shown in fig. 6 by positioning the third section at an angle to the axis as taught by Choi in the embodiment of fig. 7, since this arrangement helps to prevent damage to the lead 111 and to improve contact with sensing busbar 220 (“the electrode lead 111 should be bent by approximately 90 degrees in the downward direction after passing through the hole… it is possible to more effectively prevent (111) from being damaged. In addition, contact between the electrode lead 111 and the sensing bus bar 220 may be improved”, [0088], Choi). 
Regarding claim 15, modified Choi teaches the battery module of claim 1, wherein the first bent portion is an acute angle (fig. 6 shows that the first bent portion may be considered an acute angle since the direction of the electrode lead is bent by an amount less than a right angle, i.e. acute). 
Regarding claim 16, modified Choi teaches the battery module of claim 15, wherein the second bent portion is an acute angle (fig. 6 shows that the second bent portion may be considered an acute angle since the direction of the electrode lead is bent by an amount less than a right angle, i.e. acute).
Regarding claim 17, modified Choi teaches the battery module of claim 15, wherein the third section includes a distal end of the electrode lead 111 (fig. 6 shows that the third section includes a distal end of the electrode lead 111, where the distal end refers to the end away from the cell 110; see also annotated fig. 6 of Choi, above). 

Response to Arguments
Applicant’s arguments, see p. 5, "Rejection under 35 U.S.C. 112(b)", filed 18 July 2022, with respect to the rejection of claim 6 have been fully considered and are persuasive.  The rejection of claim 6 under 35 U.S.C. 112(b) of 27 April 2022 has been withdrawn. 
Applicant’s arguments, see p. 6-8, “Rejection under 35 U.S.C. 103”, filed 18 July 2022, with respect to the rejection of claims 1-13 have been fully considered but they are not persuasive.
On p. 6-8, Applicant argues that it would not have been obvious to form one bent portion in the terrace portion and another bent portion, since Kim teaches both bent portions in a terrace portion and Hoon teaches both bent portions in a lead film portion. Kim illustrates that a bend may be formed in a terrace portion without affecting electrode function, and Hoon shows that a bend may be formed in a lead film portion without affecting electrode function. The first bend of Choi is modified by Kim and the second bend of Choi is modified by Hoon. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	On p. 8, Applicant argues that the combination of Choi, Hoon and Kim does not teach that the second portion is straight. The Examiner agrees that Choi does not teach that the second portion is straight, as seen in fig. 6 per Applicant’s note. However, Kim teaches a straight second portion, such that the combination of Choi with Hoon and especially with Kim does teach a straight second portion.
	The rejection of claim 1 as obvious over Choi in view of Hoon and Kim is substantially maintained and modified in view of the amendments to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okamoto et al. (US 2016/0233476 A1) teaches a battery module comprising a cell stack structure, a bus bar frame assembly, and an electrode lead 22, wherein a third section of the electrode lead 22 includes a distal end of the lead and is at an angle to the cell axis (fig. 1 shows a battery module 10 with a cell stack 25 comprising cells 20 and a busbar assembly comprised of busbars 30 and bus bar holding plate 40, see [0028]-[0035]; figs. 8 and 11 show that the distal portion of electrode leads 22 is bent such that it is roughly perpendicular to the direction or axis of the cell 20, and this distal portion may be considered a third section, see [0046]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728